188 P.3d 405 (2008)
221 Or. App. 135
STATE of Oregon, Plaintiff-Respondent,
v.
Scott Lee ATKINS, aka Scotty Lee Atkins, Defendant-Appellant.
050633484; A131191.
Court of Appeals of Oregon.
Argued and Submitted May 28, 2008.
Decided July 2, 2008.
Anne Fujita Munsey, Senior Deputy Public Defender, argued the cause for appellant. With her on the briefs was Peter Gartlan, Chief Defender, Legal Services Division, Office of Public Defense Services.
Paul L. Smith, Assistant Attorney-in-Charge, Criminal Appeals, argued the cause for respondent. With him on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before BREWER, Chief Judge, and ORTEGA, Judge, and CARSON, Senior Judge.
PER CURIAM.
Reversed and remanded. State v. Marroquin, 215 Or.App. 330, 168 P.3d 1246 (2007).